Name: Council Regulation (EEC) No 2998/87 of 5 October 1987 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agri-foodstuffs;  agricultural structures and production
 Date Published: nan

 8 . 10 . 87 Official Journal of the European Communities No L 285/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2998/87 of S October 1987 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is inserted into Article 5c of Regulation (EEC) No 804/68 : ' la. Member States may authorize, at the beginning of each 12-month period and for the duration thereof, temporary transfers of that part of the individual reference quantity which the producer who is entitled thereto does not intend to use . Member States may limit the transfer operations to certain categories of producers and on the basis of the milk production structure in the regions or collecting areas concerned'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the supplementary levy system introduced by Article 5c of Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 773/87 (4), lays down that the levy is due on quantities of milk or of milk equivalent that exceed a reference quantity ; whereas experience has shown that certain producers do not intend, over a 1 2-month period, using up all of their indi ­ vidual reference quantities ; whereas Member States should be authorized to place at the disposal of other producers, for the 12-month period in question, the quan ­ tities which are not going to be used by the producers who are entitled thereto ; Whereas these transfer operations may be limited to certain categories of producers and take into account the milk production structure, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from the third period of application of the supplementary levy system . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 5 October 1987. For the Council The President N. WILHJELM (') OJ No C 231 , 29 . 8 . 1987, p. 5 . (2) Opinion delivered on 18 September 1987 (not yet published in the Official Journal). (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (4 OJ No L 78, 20 . 3 . 1987, p. 1 .